Citation Nr: 1728693	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO. 15-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 23, 2012, for the assignment of a disability rating of 80 percent for the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1962 to February 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the RO in Lincoln, Nebraska.

In December 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, DC. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The earliest date of a pending claim for an increased rating for the service-connected right shoulder disability is April 23, 2012. 

2. The earliest date as of which it is factually ascertainable that an increase in the right shoulder disability occurred, so as to support a disability rating of 80 percent, is more than 1 year prior to the date of claim. 


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than April 23, 2012, for the assignment of an 80 percent disability rating for the service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for a right shoulder disability in a July 1972 rating decision. An initial rating of 10 percent was assigned under Diagnostic Code 5010-5003 (arthritis, traumatic and degenerative), effective April 24, 1972. In February 2001, the Veteran filed an increased rating claim. In a July 2001 rating decision, the rating was increased to 20 percent under Diagnostic Code 5201 (limitation of motion), effective February 27, 2001. 

The Veteran disagreed with the 20 percent rating. During the course of that appeal, the rating was increased to 30 percent under Diagnostic Code 5201 in an October 2001 rating decision, effective February 27, 2001. In a June 2002 rating decision, the rating was increased to 40 percent under Diagnostic Code 5201, effective May 11, 2002. In a February 2005 decision, the Board denied a rating in excess of 40 percent. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court). In March 2006, the Veterans Court approved a Joint Motion for Remand. In January 2007, the Board remanded the claim to the RO for additional development as specified in the Joint Motion. 

After return of the appeal to the Board from remand, in a December 2008 decision, the Board granted an earlier effective date of February 15, 2001, for the assignment of the 40 percent rating and again remanded the increased rating issue, finding that the manifestations of the disability were not clear, and that a recent finding of "frozen shoulder" was not defined in terms of the rating criteria. The RO obtained an examination and medical opinion. In a November 2009 rating decision, the RO granted an increased rating of 50 percent under Diagnostic Code 5202, effective February 15, 2001. Upon return of the appeal to the Board, in a May 2010 decision, the Board granted a 60 percent rating for the right shoulder under Diagnostic Code 5051 (shoulder replacement) for the entire period on appeal. In so finding, the Board reasoned that that the symptomatology experienced by the Veteran is not adequately accounted for by the codes typically used to evaluate this disability, including Diagnostic Codes 5201 and 5202. In an August 2010 rating decision, the RO implemented the Board's decision and assigned a rating of 60 percent under Diagnostic Code 5051, effective February 15, 2001. 

The current appeal arises from a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), received at the RO on April 23, 2012. The Board acknowledges that the Veteran did not specify that he was seeking an increased rating for this right shoulder until later correspondence on July 25, 2013. However, the TDIU claim, which seeks a total rating for all service-connected disabilities, was construed by the RO as encompassing an increased rating claim for the right shoulder. In an April 2014 rating decision, the RO denied an increased rating for the right shoulder. The Veteran appealed that denial. In the course of the current appeal, in an April 2014 decision, the RO granted an increased rating of 80 percent for the right shoulder under Diagnostic Code 5202, effective March 31, 2014. The Veteran has appealed the effective date assigned in that decision and maintains that an effective is warranted consistent with the February 2001 claim. During the course of the appeal, the RO granted an earlier effective date of April 23, 2012, in a March 2015 rating decision.

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 



If the increase occurred more than 1 year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the 1-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

After a review of all of the evidence, the Board finds that the earliest date of a pending (non-final) claim in this case is April 23, 2012, corresponding to the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability). Prior to April 23, 2012, there was no pending claim for an increased rating for the right shoulder. The August 2010 rating decision which implemented the Board's grant of a 60 percent rating and denied any higher ratings cannot be appealed as to the rating implemented therein, as that was not a determination of the RO, but an implementation of a Board decision. The Veteran is entitled to only "one review on appeal" to the VA Secretary of any specific determination. See 38 U.S.C.A. § 7104. The Veteran's alternative at the time would have been to appeal the Board's decision to the Veterans Court. There is no dispute that he did not take this course. The Veteran was advised on the record of the Board hearing that he could still, or at any time, file a motion alleging Clear and Unmistakable Error in the Board's May 2010 decision. The record reflects that, to date, he has not done so. Such a matter is not before the Board here.

To the extent that the Veteran seeks to revisit that or any prior final decision, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date. See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006). To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Having determined that the earliest date of pending claim is April 23, 2012, the Board must next determine the date entitlement to a rating of 80 percent arose. If that date is within 1 year of the date of claim, the effective date may be assigned based on the date of worsening. If not, the effective date must be the date of claim, which is the later of the two pertinent dates. 

Here, the worsening which supported an 80 percent rating consists of symptoms approximating loss of humeral head or flail shoulder as specified under Diagnostic Code 5202. Subsequent to assignment of a 60 percent rating in August 2010, there was no correspondence from the Veteran regarding that disability until July 2013, when he submitted a copy of the 1982 surgical report showing that a "Putti-Platt repair, right shoulder" was performed. The Veteran was contacted by telephone on March 17, 2014, in an attempt to clarify his intent in submitting this evidence. He stated that he was being rated on the basis of a prosthetic shoulder replacement. However, the procedure performed in his case was not a prosthetic replacement. He requested a rating under Diagnostic Code 5202. In response to this contact, the RO requested a medical opinion as to whether, in light of the Veteran's medical history and condition, the criteria for an 80 percent rating under Diagnostic Code 5202 were approximated. 

In the opinion dated March 2014, X-rays from September 1983 were reviewed. These showed severe degenerative joint disease. Soft tissue calcification, presumably representing osteochondromatosis, shown in X-rays from July 1982, were no longer present. However, there was considerable deformity of the right humeral head with glenohumeral joint space narrowing without interval change. The humeral head deformity was shown on an X-ray in February 2001. More recent X-rays from the VA Medical Center in December 2003, November 2006, July 2007, and April 2010, showed humeral head deformity and severe degenerative joint disease. 

The humeral head deformity was described as a significant flattening of the humeral head with sclerotic changes in the glenoid. The only treatment option was thought to be an eventual total shoulder arthroplasty because of the amount of the glenoid erosion that was shown on the 2001 X-ray. The reviewing clinician opined that it is at least as likely as not that the Veteran's shoulder area erosion equated to loss of the humeral head that this was a result of a history of recurrent dislocations, traumatic arthritis, and the in-service Putti-Platt repair as evidence by erosion and deformity shown on X-rays. 

Thus, the April 2014 opinion confirmed that the Veteran's condition approximated the criteria required for an 80 percent rating under Diagnostic Code 5202. However, it is clear from the opinion that the condition had not worsened to this point in the 1 year preceding the April 23, 2012, claim, but had existed at this level for many years, at least since 2001. Accordingly, the Board finds that assignment of an effective date during the 1 year prior to the date of claim is not warranted. 

The Board understands the Veteran's essential concern which he clearly expressed in hearing testimony. As acknowledged herein, the symptomatology and impairment which supports a rating of 80 percent existed prior to the effective date assigned for that rating. As the Veteran's condition does not correspond to a specific diagnostic code, establishing a rating by analogy has been necessary. Unfortunately, the extent of symptomatology has not always been clear to adjudicators, as evidenced by the ongoing evidentiary development and the numerous changes in the disability ratings and diagnostic codes over the period since service connection was established. However, under the facts of this case, establishment of the particular effective date sought by the Veteran is not permissible under VA law. 

The Board concludes that the appropriate effective date for the 80 percent rating is the date of the claim for increase, April 23, 2012. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2014. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.





ORDER

An effective date earlier than April 23, 2012, for the assignment of an 80 percent disability rating for the service-connected right shoulder disability is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


